Opinion issued August 6, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00442-CV
                            ———————————
     RONALD EVANS, DDS, PLLC AND RONALD EVANS, Appellants
                                            V.
 ELEVEN ELEVEN HOLDINGS, LLC, RODRICK SMITH, AND JUSTIN
                  BERNARD, Appellees


                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-31720


                          MEMORANDUM OPINION

      Appellants, Ronald Evans, DDS, PLLC and Ronald Evans, have filed a

motion to dismiss this appeal in compliance with Texas Rule of Appellate Procedure

42.2(a). See TEX. R. APP. P. 42.2(a). Appellees have not opposed this motion. We

have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Kelly, and Landau.




                                        2